Exhibit 10.22(c)

CABOT OIL & GAS CORPORATION SAVINGS INVESTMENT PLAN

(As Amended and Restated Effective January 1, 2006)

THIRD AMENDMENT

WHEREAS, effective January 1, 1991, Cabot Oil & Gas Corporation (the “Company”)
established the Cabot Oil & Gas Corporation Savings Investment Plan and has
amended and restated the Plan on several occasions since that date, most
recently as of January 1, 2006 (the “Plan”); and

WHEREAS, effective as of January 16, 2008, the Company established the Cabot
Oil & Gas Corporation Supplemental Employee Incentive Plan (“SEIP I”) in order
to facilitate the Company’s ability to attract and retain talented employees and
to mitigate possible concerns about the stability of employment relationships in
a consolidating industry; and

WHEREAS, the Company amended the Plan, effective as of April 23, 2008, to
clarify that the Company does not intend for benefits paid under SEIP I to be
included in the calculation of Compensation under the terms of the Plan; and

WHEREAS, effective July 1, 2008, the Company established the Cabot Oil & Gas
Corporation Supplemental Employee Incentive Plan II (“SEIP II”); and

WHEREAS, SEIP II expressly states that any benefit payable under SEIP II is and
shall be characterized for all purposes as a retention bonus payment; and

WHEREAS, the Company does not intend for benefits paid under SEIP II or any
other supplemental employee incentive plan that is substantially similar to SEIP
I or SEIP II to be included in the calculation of Compensation under the terms
of the Plan;

NOW, THEREFORE, having reserved the right to amend the Plan pursuant to
Section 10.4 thereof, the Company hereby amends Section 1.11 of the Plan
effective July 1,2008, by deleting the first paragraph thereof and replacing it
with the following:

The total non-deferred remuneration actually paid to a Member by the Employer
for personal services rendered as an Employee, as reported on the Member’s
Federal Income Tax Withholding Statement (Form W-2 or its subsequent equivalent)
during the applicable Plan Year and any amounts by which a Member’s normal
remuneration is reduced pursuant to a voluntary salary reduction plan qualified
under Section 125 of the Code, a qualified transportation fringe under
Section 132(f) of the Code or a cash-or-deferred plan qualified under
Section 401(k) of the Code, including salary, wages, overtime payments, and
annual, discretionary and sign-on bonuses, but excluding any amounts contributed
by or on behalf of an Employer to this Plan or any other employee benefit



--------------------------------------------------------------------------------

plan sponsored by the Company, non-deductible moving expenses, disability pay
(both short-term and long-term), any income arising from the exercise of a stock
option or from the receipt of a restricted stock award, reimbursements, expense
allowances, severance pay (whether periodic or in a lump sum), taxable fringe
benefits, waiver benefits, deductible payments under Section 105(h) of the Code,
taxable group-term life insurance benefits, retention and relocation bonuses,
and any benefits payable or paid under the Cabot Oil & Gas Corporation
Supplemental Employee Incentive Plan [or any substantially similar plan
established by the Employer, including but not limited to, the Cabot Oil & Gas
Corporation Supplemental Employee Incentive Plan II]. The Compensation of a
Member as reflected on the books and records of the Employer shall be
conclusive.

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officer, has caused this Amendment to be executed as of the 30th day of
December, 2008, to become effective as of                             .

 

CABOT OIL & GAS CORPORATION By:  

/s/ Abraham D. Garza

Title:  

Vice President, Human Resources

 

2